DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dovetail contour” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 objected to because of the following informalities:  line 4 of claim 3 recites “the at least hook projection” and should recite “the at least one hook projection”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-10, 15-17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gartner (US 20130183893 A1) in view of Aiolfi et al. (EP 2123370 A2) hereinafter referred to as Aiolfi.
Regarding claim 1 Gartner teaches a fume extraction device (abstract, laboratory extraction apparatus), having a housing (Fig. 1, housing 11) with an operation chamber (Fig. 1, working chamber 12) that is accessible to an operator through an operating hole in the housing (¶ [0020]; Fig. 1,  access opening 19), said operating hole being located in an occupied area at the front of the operating chamber outside the fume extraction device (Fig. 1, access opening 19 is located at the front of working chamber 12), wherein the operating chamber is defined by a base (Fig. 2, working area 13), side walls (Fig. 1, side walls 14, back panel 17) and a cover (Fig. 1, top panel 16), wherein the operating hole and/or at least one fresh air supply hole in the area of the operating hole, close to the base (Fig. 1, air guidance profile 33), for allowing fresh air to flow into the operating chamber (¶ [0069]; Fig. 1, ionized air flow 27) and at least one waste air hole (Fig. 1, vent hole 43) in the area of the cover to allow waste air to escape (¶ [0076]), are provided, such that the fresh air flows through the operating chamber to pick up particles from the operating chamber in the direction of the at least one waste air hole and flows as waste air via the at least one waste air hole out of the operating chamber (abstract) wherein, on the at least one waste air hole, at least one filter holder for accommodating at least one filter element (Fig. 2, filter 44) provided for filtering the waste air is arranged.

Aiolfi teaches of a filter arrangement for exhaust hoods wherein the at least one filter holder is accessible through the operating hole, such that the filter element is accessible and replaceable from the operating chamber (¶ [0009], lines 47-53, filter is removed from the inside through the work chamber; Fig. 5, collar 15, sleeves 3, filter 2)
Specifically, the combination the examiner has in mind is to add the collar of Aiolfi which holds the filter to Gartner and to move the filter holder of Aiolfi down to the base of the fume exhaust duct of Gartner to allow for the extraction of the filter through the work chamber. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Aiolfi to modify Gartner as modified to include the above combination. Doing so allows for the filters to be removed safely, simply and rapidly (¶ [0010]).
Regarding claim 2, Gartner as modified teaches the fume extraction device according to claim 1, and Aiolfi further teaches wherein the at least on filter holder, and/or the at least one filter element has a retaining means and/or catch means, for holding the at least one filter element on the filter holder (¶ [0020], lines 35-40; Fig. 6, collar 15, conveyors 20).
Regarding claim 5, Gartner as modified teaches the fume extraction device according to claim 1, and Gartner further teaches wherein the waste air is able to flow freely out of the operating chamber without a filter element upstream of the filter element to the at least one filter element (see Fig. 2, no additional filter upstream of filter 44).
Regarding claim 6, Gartner as modified teaches the fume extraction device according to claim 1, and Gartner further teaches further comprising a fan arrangement to pre-feed the fresh air and/or the waste air (Fig. 1, fan arrangement 26 feeds fresh air into the working chamber and out the exhaust).
Regarding claim 7, Gartner as modified teaches the fume extraction device according to claim 1, and Gartner further teaches further comprising an electric conditioning device for electrical conditioning, neutralising and/or electrostatic discharging, of the fresh air and/or at least one surface defining the operating chamber (Abstract; Fig. 1, charging means 30).
Regarding claim 8, Gartner as modified teaches the fume extraction device according to claim 1, and Gartner further teaches further comprising at least one plate-like, cover means for covering the at least one filter element towards the operating chamber (Fig. 2, shielding panel 22 covers the filter 44).
Regarding claim 9, Gartner as modified teaches the fume extraction device according to claim 8, and Gartner further teaches wherein on the cover means or next to the cover means, at least one flow opening for the waste air from the operating chamber in the direction of the at least one filter element is provided (Fig. 1, discharge openings 40).
Regarding claim 10, Gartner as modified teaches the fume extraction device according to claim 8, and Gartner further teaches wherein the cover means runs at an angle to a rear wall or the cover of the operating chamber (Fig. 2, top of shielding panel 22 runs at an angle from the back wall and cover).
Regarding claim 15, Gartner as modified teaches the fume extraction device according to claim 1, and Gartner further teaches wherein the at least one fresh air supply hole comprises a fresh air supply hole directly on the base of the operating chamber in the area of the operating hole (Fig. 1, air guidance profile 33) and/or lateral inflow openings on the operating hole (¶ [0071]; Fig. 1, air guidance profile 32 located on side walls).
Regarding claim 16, Gartner as modified teaches the fume extraction device according to claim 1, and Gartner further teaches wherein the at least one filter holder is arranged behind a front wall 
Regarding claim 17, Gartner as modified teaches the fume extraction device according to claim 1, and Gartner further teaches wherein the at least one filter holder is arranged on the cover close to a side wall forming a rear wall of the operating chamber (Fig. 2, filter 44 is arranged directly on top panel 16) or on the rear wall close to the cover and/or is arranged on a rear upper section of the operating chamber facing away from the operating hole.
Regarding claim 21, Gartner as modified teaches the fume extraction device of claim 1, however Gartner as modified fails to teach wherein on the at least one filter holder a holder for holding a receptacle is arranged, into which the filter element drops following release from the filter holder.
Aiolfi teaches of a safety cabinet wherein on the at least one filter holder a holder for holding a 
receptacle (Fig. 5, tubular body 1) is arranged, into which the filter element drops following release from the filter holder (Pg. 4, claim 12 lines 50-55, lowering the filter).
	Specifically, the combination the examiner has in mind is to add the tubular body of Aiolfi to the fume extraction device of Gartner. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Aiolfi to modify Gartner as modified to include the above combination. Doing so allows for safe removal of filters in the safety cabinet (¶ [0010]). 
Regarding claim 22, Gartner as modified teaches the fume extraction device according to claim 21, and Aiolfi further teaches wherein the fume extraction device and the receptacle form a system (see Fig. 5, tubular body 1 is connected to filter forming a system). 
Regarding claim 23, Gartner as modified teaches the fume extraction device according to claim 21, however, Gartner fails to teach wherein a section of the receptacle accommodating the filter 
Aiolfi teaches of a safety cabinet wherein a section of the receptacle accommodating the filter 
element in the state of the receptacle when arranged on the filter holder is lockable, by means of a work tool and/or a fastening strap (Fig. 1, safety strap 13 secures tubular body 1 to collar 15).
	Specifically, the combination the examiner has in mind is to add the safety strap to the receptacle of Gartner as modified.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Aiolfi to modify Gartner as modified to include the above combination. Doing so prevents contaminates from escaping to the outside environment (Column 2, lines 5-8).
Regarding claim 24, Gartner as modified teaches the fume extraction device according got claim 21, and Aiolfi further teaches wherein the filter holder has a seal surrounding the filter holder and/or a contact surface for a seal of the receptacle, such that the receptacle can be arranged with a tight seal around the filter holder for accommodating the filter element to be exchanged (Fig. 1, safety strap 13 secures tubular body 1 to collar 15).
Claims 3 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gartner (US 20130183893 A1) in view of Aiolfi et al. (EP 2123370 A2) hereinafter referred to as Aiolfi and Turbett et al. (US 20150209462 A1) hereinafter referred to as Turbett.
Regarding claim 3, Gartner as modified teaches the fume extraction  device of claim 2, however Gartner as modified fails to teach wherein the retaining means comprises at least one hook projection, which can be moved between a retaining position, in which the at least hook projection engages with a form-fit with the at least one filter element or the filter holder, and a release position, in which the at 
Turbett does teach of a sterilization cabinet with a filter with a retaining means comprises at 
least one hook projection (¶ [0135]; Fig. 23, clamp 2310), which can be moved between a retaining position, in which the at least hook projection engages with a form-fit with the at least one filter element or the filter holder (Fig. 23, clamp 2310 engages with clamp trough 2308), and a release position, in which the at least one filter element is moveable relative to the filter holder (Fig. 22, see clamp 2214 in open position) and/or wherein the retaining means is operable without a tool and/or by means of handle section suitable for manual gripping.
	Specifically, the combination the examiner has in mind is to add the clamp of Turbett to Gartner.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Turbett to modify Gartner as modified to include the above combination. Doing so would allows for a tight seal of the filter and prevents material from avoiding the filter (¶ [0134]).
Regarding claim 26, Gartner as modified teaches the fume extraction device according to claim 1, however, Gartner as modified fails to teach wherein the filter holder has at least one bearing for the at least one filter element, by means of which the filter element can be moved between an exchange position provided for exchange and remote from the at least one waste air hole and a filter position of the at least one waste air hole provided for filtering the waste air.
Turbett teaches of a sterilization cabinet wherein the filter holder has at least one bearing for 
the at least one filter element (Fig. 4b, hinge 116, filter holder, section 402, filter 108), by means of which the filter element can be moved between an exchange position provided for exchange and remote from the at least one waste air hole and a filter position of the at least one waste air hole provided for filtering the waste air ( ¶ [0091], during operation section 402 and 404 are closed).

	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Turbett to modify Gartner as modified to include the above combination. Doing so allows for the filter to be removed (¶ [0077]).
Claims 4 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gartner (US 20130183893 A1) in view of Aiolfi et al. (EP 2123370 A2) hereinafter referred to as Aiolfi and DE 202005013646 U1 hereinafter referred to as DE3646.
Regarding claim 4, Gartner as modified teaches the fume extraction device according to claim 1, however, Gartner as modified fails to teach wherein on the at least one filter holder, at least one dovetail contour is provided, with which the at least one filter element can be brought into engagement for securing to the filter holder.
DE3646 teaches of a filter for a ventilation system that on the at least one filter holder, at least one dovetail contour is provided, with which the at least one filter element can be brought into engagement for securing to the filter holder (abstract; dovetail groove 54, cover element 38, fold pack 12).
Specifically, the combination the examiner has in mind is to add the dovetail groove of DE3646 to the filter of Gartner.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of DE3646 to modify Gartner as modified to include the above combination. Doing so allows for a filter that is simple and inexpensive to produce and can be removed from the filter holder easily (¶ [0007]).
Regarding claim 25, Gartner as modified teaches the extraction device according to claim 1, and DE3646 teaches wherein the filter holder has at least one plug receptacle for plugging in and/or 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gartner (US 20130183893 A1) in view of Aiolfi et al. (EP 2123370 A2) hereinafter referred to as Aiolfi and Morton (US 20070204854 A1).
Regarding claim 11, Gartner as modified teaches the fume extraction device according to claim 8, however, Gartner as modified fails to teach wherein the cover means can be moved between an open position, in which it releases the at least one filter holder for removal and arrangement of the at least one filter element, and a covered position, in which it at least partially covers the at least one filter element.
Morton teaches of an exhaust hood wherein the cover means can be moved between an open position, in which it releases the at least one filter holder for removal and arrangement of the at least one filter element, and a covered position, in which it at least partially covers the at least one filter element (¶ [0021], Fig. 1, flame guard door 26).
Specifically the combination the examiner has in mind is to add the flame guard door of Morton to the exhaust device of Gartner. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings Morton to modify Gartner as modified to include the above combination. Doing so allows the filter to be accessed for servicing (¶ [0021]).
Regarding claim 12, Gartner as modified teaches the fume extraction device according to claim 11, and Morton further teaches wherein the cover means is mounted on the housing of the fume extraction device such that it can move or swivel by means of a bearing between the covered position and the open position (¶ [0021]; Fig. 1, pivot 28)
Regarding claim 13, Gartner as modified teaches the fume extraction device according to claim 8, and Morton further teaches further comprising a locking system for locking and/or holding the cover means, in the covered position (Fig. 1, latch 30).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gartner (US 20130183893 A1) in view of Aiolfi et al. (EP 2123370 A2) hereinafter referred to as Aiolfi and Leibsch (US 20120100789 A1).
Regarding claim 14, Gartner as modified teaches the fume extraction device according to claim 8,  however, Gartner as modified fails to teach wherein the cover means is removable from a holder provided for holding the cover means on the housing.
Leibsch teaches of a fume cupboard wherein the cover means (Fig. 2, deflector 40) is removable 
from a holder (Fig. 2, support members 46) provided for holding the cover means on the housing (¶ [0038]). 
	Specifically, the combination the examiner has in mind is to ass the support members of Leibsch to the cover of Gartner. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Leibsch to modify Gartner as modified to include the above combination. Doing so allows for different assemblies of the deflector to be tested within the cupboard (¶ [0038]).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gartner (US 20130183893 A1) in view of Aiolfi et al. (EP 2123370 A2) hereinafter referred to as Aiolfi and Fritz (US 5522377 A).
Regarding claim 18, Gartner as modified teaches the fume extraction device according to claim 1, however, Gartner as modified fails to teach further comprising at least two filter holders for respectively accommodating a filter element.

Specifically, the combination the examiner has in mind is to add the additional filter of Fritz to Gartner. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Fritz to modify Gartner as modified to include the above combination. Doing so allows sufficient flow distribution with a simple construction (Column 4, lines 62-65).
Regarding claim 19, Gartner as modified teaches the fume extraction device according to claim 18, however, Gartner as modified fails to teach wherein on each filter holder, a waste air hole is provided and/or wherein the filter holders are fluidically connected with a single waste air channel.
Fritz teaches of an exhaust hood wherein on each filter holder, a waste air hole is provided 
and/or wherein the filter holders are fluidically connected with a single waste air channel (Fig. 4, exhaust duct 26).
	Specifically the combination the examiner has in mind is to have the single exhaust duct of Fritz added to Gartner as modified. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings Fritz to modify Gartner as modified to include the above combination. Doing so allows for even distribution of air exhausted across the filters (Column 4, lines 24-34).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gartner (US 20130183893 A1) in view of Aiolfi et al. (EP 2123370 A2) hereinafter referred to as Aiolfi and Peters et al. (US 5665128 A) hereinafter referred to as Peters.
Regarding claim 20, Gartner as modified teaches the fume extraction device according to claim 1, however, Gartner as modified fails to teach further comprising at least one closing device for closing off the at least one waste air hole, during an exchange of the filter element associated with the waste air hole.
Peters teaches of a clean air cabinet further comprising at least one closing device for closing off the at least one waste air hole (Fig. 1, outlet 48, cap 52), during an exchange of the filter element associated with the waste air hole (intended use).
Specifically, the combination the examiner has in mind is to add the cap of Peters to the exhaust outlet of Gartner.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Peters to modify Gartner as modified to include the above combination. Doing so prevents outside contaminates from entering the cabinet through the outlet (Column 3, lines 59-66)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCarthy et al. (US 20080278042 A1) teaches of a biosafety cabinet with a method to remove an exhaust filter. 
Christopherson (US 20120322353 A1) teaches of a flume hood with a removal back diversion plate.
Livchak et al. (US 20080308088 A1) teaches of a exhaust hood with a pivotable baffle plate in front of a filter.
Salpietra (US 20150128539 A1) teaches of a filter mount for an echaust hood that can be removed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762